DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the application filed on 04/21/2021. Claims 1-15 are presented in the case. Claims 1 and 10 are independent claims.

Priority
Applicant's claim for the benefit of Korean Patent Application No. 10-2020-0048346, filed on April 21, 2020, Korean Patent Application No. 10-2020-0049629, filed on April 23, 2020, Korean Patent Application No. 10-2020-0048347, filed on April 21, 2020, and Korean Patent Application No. 10-2020-0048348, filed on April 21, 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to Claim 9 recites “… a touch of the first body part on the wearable device …” and “ … whether the first body part is touched by the wearable device”. It is unclear to Examiner what is meant since it appears the first body part is always touched by the wearable device according to claim 1, “a wearable device worn on a first body part of a user”. For the purpose of a prior art search, it is assumed that the processor receives information related to a touch from the wearable device and executes the function corresponding to the recognized gesture.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the power transmission circuit.". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park, US 20160170493 A1.

Regarding independent claim 1, Park teaches a gesture recognition apparatus (Fig. 5; [0031] illustrates an exemplary configuration of an in-vehicle gesture recognition system capable of implementing a gesture recognition operation) comprising:
a first communication circuit (Fig. 5, 510) configured to communicate with a wearable device worn on a first body part of a user ([0031] describes a wireless communication unit 510 connected to the wearable device to exchange various control signals and gesture information via wireless communication protocols; Fig. 1, 100a, 100b; Figs. 2A-2C; [0023]-[0024] discloses various wearable devices. A wearable device designed to be worn on the finger and a wearable device designed to be worn on the wrist);
a memory in which a gesture recognition program is stored (Fig. 5, 530; [0031];  [0018] the term controller/control unit refers to a hardware device that includes a memory and a processor. The memory is configured to store the modules and the processor is specifically configured to execute said modules to perform one or more processes); and
a processor configured to execute the gesture recognition program (Fig. 5, 530; [0031]; [0018] the term controller/control unit refers to a hardware device that includes a memory and a processor. The memory is configured to store the modules and the processor is specifically configured to execute said modules to perform one or more processes),
wherein the processor receives motion information from the wearable device through the first communication circuit, checks a position of the wearable device (Fig. 4, S410-S420; [0029] discloses the vehicle may be connected to the wearable device, and a vehicle controller may be configured to measure the intensity of a wireless signal received from the wearable device to determine a position of the wearable device, for example, whether the wearable device is within a recognition space and whether the wearable device is within any one of the interior or exterior recognition spaces), determines whether a gesture is to be recognized according to the position of the wearable device on the basis of the motion information (Fig. 4, S430, S440; [0029] describes when the wearable device is present in the recognition space, the vehicle controller may be configured to request information from the wearable device related to a sensed gesture. As a result, the wearable device may be configured to activate a motion sensing module and, upon sensing a gesture, information related to the sensed gesture may be transmitted to the vehicle controller. The vehicle may receive the transmitted information; [0030] discloses the information related to the gesture, (i.e. gesture information) may include information related to a sensed heading, time, and speed. The vehicle controller may be configured to compare the gesture information with a plurality of gesture patterns preset based on a per recognition space basis. A pattern may be recognized that may correspond to the received gesture information based on a comparison result ), and executes a function corresponding to the gesture (Fig. 4, S450; [0030] discloses once the recognition space and the gesture are recognized, the vehicle controller may be configured to execute a corresponding function).

Regarding independent claim 10, it is a method claim that corresponding to the apparatus of claim 1. Therefore, it is rejected for the same reason as claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied in claims 1 and 10, in view of Schlittenbauer et al. (hereinafter Schlittenbauer), US 20160368382 A1.

 dependent claim 2, Park teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Park does not explicitly disclose wherein, when the wearable device is located in a preset region, the processor does not perform the gesture recognition based on the motion information.
However, in the same field of endeavor, Schlittenbauer teaches when the wearable device is located in a preset region, the processor does not perform the gesture recognition based on the motion information ([0007] discloses an invention is to provide robust gesture recognition in a motor vehicle that does not produce control commands in the case in which a person inadvertently gesticulates in a detection region of the gesture recognition system; [0009]-[0011] discloses data for a position and/or a series of motions of the hand and the position of the fingers is determined based on captured images by a camera system; [0012]-[0013] discloses determining whether the person actually wanted to perform one of the possible operating gestures or has only performed a gesture that is not defined for operation, i.e. a gesture that is to be ignored. Note: Examiner interprets the claimed location of the wearable device as the location of the hand and the position of the fingers).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of identifying and ignoring incorrect operations by unintentional gestures as suggested in Schlittenbauer into Park’s system because both of these systems are addressing gesture recognition in a motor vehicle. This modification would have been motivated by the desire to reduce incorrect operations by unintentional gestures (Schlittenbauer, [0044]).

Regarding dependent claim 3, the combination of Park and Schlittenbauer  teaches all the limitations as set forth in the rejection of claim 2 that is incorporated.
Schlittenbauer further teaches wherein the preset region includes at least one designated region of a steering wheel, a gear rod, and an armrest ([0004] discloses an example a driver is conversing with another passenger and while doing so leans his arm on an armrest of the central console, then his hand will also be located in the detection region of the camera system. If he then performs a gesture with the hand that is not defined for the operation of the motor vehicle, for example because he is just explaining something and is gesticulating while doing so, then the gesture, which is actually to be ignored, is also filmed by the camera system and interpreted by the recognition system. It can thus occur that equipment settings can be altered during the conversation without the driver intending this).

Regarding dependent claim 4, the combination of Park and Schlittenbauer  teaches all the limitations as set forth in the rejection of claim 2 that is incorporated.
Schlittenbauer further teaches when the wearable device approaches the preset region, the processor determines whether the first body part grips a designated part in the preset region on the basis of the motion information and does not perform the gesture recognition based on the motion information ([0022] describes an example the operator is initially holding his hand still in the detection region of the camera system, but he then lifts the hand up, for example in order to grip something, then he can again inadvertently adopt a finger position that corresponds to one of the predefined operating gestures. The recognition device would thus again respond with the generation of a control command. If, however, it is identified by the plausibility verification device that the hand was rapidly accelerated during said recognition process, then this is again an indication that the gesture is not to be interpreted as an operating intention).

Regarding dependent claim 11, it is a method claim that corresponding to the apparatus of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

Regarding dependent claim 12, it is a method claim that corresponding to the apparatus of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Schlittenbauer as applied in claims 2 and 11, further in view of Priyantha et. al. (hereinafter Priyantha), US 20180292901 A1.

Regarding dependent claim 5, the combination of Park and Schlittenbauer  teaches all the limitations as set forth in the rejection of claim 2 that is incorporated. The combination of Park and Schlittenbauer does not disclose wherein, when the wearable device is located in the preset region, the processor charges a battery of the wearable device through the power transmission circuit.
However, in the same field of endeavor, Priyantha teaches when the wearable device is located in the preset region, the processor charges a battery of the wearable device through the power transmission circuit (Fig. 6; [0028] discloses the battery 626 can be charged in various ways by the battery charger 628. The battery charger is manifest as a wireless inductive charger. For instance, when the user places his hand with the pressure sensitive smart ring 202 near the smart phone 602, the wireless inductive charger can detect the magnetic field of the smart phone and thus indicate to the pressure sensitive smart ring 202 that it is proximate to the smart phone. Some pressure sensitive smart ring implementations can opportunistically harvest energy from an NFC-enabled companion device, such as devices 304, 306, 402, 502, and/or 602, among others for perpetual operation without explicit charging).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of wirelessly charging the wearable device when the wearable device is proximate to a smart device as suggested in Priyantha into Park and Schlittenbauer’s system because both of these systems are addressing gesture recognition using a wearable device. This modification would have been motivated by the desire to provide various ways to charge the wearable device (Priyantha, [0028]).

Regarding dependent claim 13, it is a method claim that corresponding to the apparatus of claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied in claims 1 and 10, in view of Powderly et. al. (hereinafter Powderly), US 20180314416 A1.

 dependent claim 6, Park teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Park does not explicitly disclose wherein the processor obtains biometric information of the user from the wearable device, identifies an emotional state of the user on the basis of the biometric information, and executes the function corresponding to the recognized gesture differently according to the emotional state.
However, in the same field of endeavor, Powderly teaches wherein the processor obtains biometric information of the user from the wearable device, identifies an emotional state of the user on the basis of the biometric information, and executes the function corresponding to the recognized gesture differently according to the emotional state ([0221] discloses when the user is playing a racing game, the totem can display a halo corresponding to the user's direction of driving. The color of the halo may be red initially. However, when the wearable system (such as, e.g., the environmental sensor on the totem or the HMD) detects that the user's heart rate or respiratory rate exceeds a threshold condition, the wearable system may determine that the user is in an emotionally intense state. Accordingly, to soothe the user's emotional state, the wearable system may change the color of the halo from red to a blue).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of performing function based on user’s emotional state acquired from a wearable device as suggested in Powderly into Park’s system because both of these systems are addressing hand gesture tracking or recognition. This modification would have been motivated by the 

Regarding dependent claim 14, it is a method claim that corresponding to the apparatus of claim 6. Therefore, it is rejected for the same reason as claim 6 above.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied in claims 1 and 10, in view of Jiang, US 20190302895 A1.

Regarding dependent claim 7, Park teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Park does not explicitly disclose wherein the processor tracks a gaze of the user on the basis of an image captured by a camera, determines a target device to be controlled located in a direction of the gaze of the user, and allows the target device to be controlled to execute the function corresponding to the recognized gesture.
However, in the same field of endeavor, Jiang teaches the processor tracks a gaze of the user on the basis of an image captured by a camera, determines a target device to be controlled located in a direction of the gaze of the user, and allows the target device to be controlled to execute the function corresponding to the recognized gesture ([0122]-[0124] discloses an eye gaze tracker may be installed at many possible locations in front of the face of the occupants to monitor eye movement. The direction and point of gaze of occupants may be individually tracked. The eye gaze tracking may be realized by tracking eye movement directly, or by tracking head movement to estimate eye gaze direction. Tracking eye movement to determine the point of gaze, on or off the screen, may be used to change the brightness of the display and/or the content displayed on the screen. This may be used to reduce the glare of a bright screen (especially at night) or distraction in the peripheral vision area when the occupant is not looking directly at the screen. To further reduce distraction when occupants' eye gaze is not on the screen, the screen display may be turned static with little or no motion (e.g., freezing video), color muted (e.g., dimming, change color, no bright color, no blinking, no rapid change, etc.), totally turned off (off-state), and/or partially turned off with only essential information displayed (e.g., speed). Eye gaze may also be used to turn on/off screen control gestures without explicit gesture or other forms of command/control. For example, the gesture control is turned on when the occupant looks at the screen and turned off when the occupant looks away).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of using an eye gaze tracker to monitor eye movement, to determine the point of gaze and execute a function corresponding to the gaze as suggested in Schlittenbauer into Park’s system because both of these systems are addressing gesture recognition in a motor vehicle. This modification would have been motivated by the desire to provide a variety of human-machine interfaces available in automobiles (Jiang, [0003]-[0004]).

Regarding dependent claim 15, it is a method claim that corresponding to the apparatus of claim 7. Therefore, it is rejected for the same reason as claim 7 above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied in claim 1, in view of Goel et. al. (hereinafter Goel), US 20180107278 A1.

Regarding dependent claim 8, Park teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Park does not explicitly the processor checks the position of the wearable device using an ultra-wideband (UWB) communication method through the first communication circuit.
However, in the same field of endeavor, Goel teaches the processor checks the position of the wearable device using an ultra-wideband (UWB) communication method through the first communication circuit (Fig. 2; [0074] discloses the UWB radio platform 128 generates UWB position data 213 based on signal data transmitted by the UWB radio transmitter(s) 214 of the wearable 110 and detected by the UWB radio receiver(s) 130 of the UWB radio platform 128. The UWB radio platform processor 131 calculates a position of the user's hands based on the signal data to generate the UWB position data 213).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of calculating a position of the user's hands based on the signal data using the UWB radio platform as suggested in Goel into Park’s system because both of these systems are addressing gesture recognition involving tracking position and/or movement of one or more body parts. This modification would have been motivated by the desire to achieve highly granular gesture recognition by combining the real world position data collected by the wearable sensor(s), the UWB radio(s)/receivers and/or the camera(s) (Goel, [0016]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied in claim 1, in view of Lee, US 20150031348 A1.

Regarding dependent claim 9, Park teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Park does not explicitly wherein the processor receives information related to a touch of the first body part on the wearable device from the wearable device and executes the function corresponding to the recognized gesture differently according to whether the first body part is touched by the wearable device.
However, in the same field of endeavor, Lee teaches 
wherein the processor receives information related to a touch of the first body part on the wearable device from the wearable device and executes the function corresponding to the recognized gesture differently according to whether the first body part is touched by the wearable device (Fig. 2; [0039] discloses the wearable electronic device 200 may be a wrist-band type electronic device which could be worn around an individual's wrist. The wearable electronic device 200 would include at least, but not limited to, a processor 201, a touch screen 203, a storage device 205, a biometric reader 207, a transceiver 209, a motion sensor 211; [0041] describes the touch screen 203 may be a display device integrated with touch detecting components which are configured to detect a touch event; [0045] The motion sensor 211 would include, but not limited to, a g-sensor such as an accelerometer or a gyroscope sensor (or a gyro-sensor). In the exemplary embodiment, the motion sensor 211 is configured to detect a linear movement of the wearable electronic device 200 moving in a direction; [0057] discloses the function is determined based on the touch information detected by the touch detecting components and the motion information detected by the motion sensor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of determining the function corresponding to the gesture based on the touch information detected by the touch detecting components and the motion information detected by the motion sensor as suggested in Lee into Park’s system because both of these systems are addressing gesture recognition involving tracking motion of one or more body parts. This modification would have been motivated by the desire to expand the functionality of the small wearable electronic to achieve highly granular gesture recognition by combining the motion data and touch data collected by the wearable sensors (Lee, [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Chen et. al. (US 10890981 B2) teaches a computer is programmed to receive data from an occupant wearable device and detect a movement of the wearable device relative to the vehicle steering wheel based on a movement classifier. The computer is further programmed to then cause an action in the vehicle according to the detected movement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143